Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated April 29, 2022 is acknowledged.
Claims 1, 9, 10, 13, 15 and 40-65 are pending.
Claims 2-8, 11, 12, 14 and 16-39 are cancelled.
Claims 1, 9 and 15 are currently amended.
Claims 40-65 are new.
Claims 1, 9, 10, 13, 15 and 40-65 as filed on April 29, 2022 are under consideration.
This action is made FINAL.

Applicant is notified that the Examiner assigned to the instant Application in the USPTO has changed.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 103 are withdrawn.
Applicant’s arguments, the 132 Declaration of Justin Singer and the 132 Declaration of Keith Woelfel have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
The use of the trademarks such as CAPSUL® starch (e.g., page 20) has been noted in this application.  All trademarks should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Objections
Claims 1, 10 and 64 are objected to because of the following informalities: 
Claim 1:  “said composition has a Hausner ratio” in the first wherein clause should recite said “powder composition” consistent with the antecedent because a Hausner ratio is understood as an indicia of powder flowability.  
Claim 1:  “comprises” should be inserted before “about 0.1%” in the first wherein clause, however, this amount is more properly set forth in the subsequent wherein clause drawn to the composition.
Claim 1:  “at least two different water soluble agents” should recite “two different water soluble agents” in view of the subsequent recitation of “a first water soluble agent” and “a second water soluble agent”, e.g., in view of the subsequent recitation of two agents.
Claim 10:  the acronyms should include the full name at the first recitation thereof, e.g., “CBD” should recite “cannabidiol (CBD)”.
Claim 64:  the “and” before “methyl salicylate” should be deleted.
Appropriate correction is required.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/532,468, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
The prior-filed application does not disclose the water soluble agglomerated, free flowing cannabinoid powder comprising the homogenous mixture having circumscribed properties and comprising particles comprising ingredients (a)-(c) of claim 1, there is no mention of a homogenous mixture of agglomerated particles with at least 90% of the agglomerated particles having a particle size between 75 and 850 microns, there is no mention of a Hausner ratio, there is no mention of a genus of such agglomerated particles having solubility greater than sucrose, there is no mention of the delineation and amounts of at least two water soluble agents.  There is no mention of the cannabinoid ratio of claim 10.  There is no mention of the long-chain triglyceride of claim 15.  There is no mention of the particle size of claim 40.  There is no mention of the maltitol of claim 43.  There is no mention of the lactose of claim 46.  There is mention of the maltodextrin of claim 49.  There is no mention of the genus of sugar-free sweeteners of claim 50.  There is no mention of the generic lecithin of claim 56.  There is no mention of all of the polysorbates of claim 59.  There is no mention of the preservatives of claim 62.  There is no mention of the homogenous mixture of claim 65.  This above listing is non-exhaustive.
The earliest date available to the pending claims is July 13, 2018.      

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 10, 13, 15 and 40-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 1 as currently amended recites a water soluble agglomerated, free flowing cannabinoid powder comprising a homogenous mixture having circumscribed properties and comprising particles comprising ingredients (a)-(c).  There is no disclosure of the newly claimed agglomerates.  Applicant’s citation to US 2019/0015383 at pages 8-9 of the Remarks in support of the amendment of claim 1 is acknowledged, however, the citation to disparate passages of an extrinsic document does not evidence support for that which is newly claimed.  The originally filed claims and the as-filed specification set forth “agglomerates” which require “a purified cannabinoid mixture” (e.g., original claims 1, 16, 20; paragraphs [052], [057]-[058], [094]), however, the closest disclosure to the agglomerates as newly claimed does not set forth the two different groups of water soluble agents and the circumscribed amounts thereof and does not support the ranges newly claimed, let alone support all of the corresponding physical properties newly claimed, e.g., sizes, solubility, for said compositions.  The “closest” disclosure appears to be that of paragraph [052] (corresponding to paragraph [0054] as improperly cited by Applicant):

    PNG
    media_image1.png
    634
    716
    media_image1.png
    Greyscale

Although this passage discloses the newly claimed range of “carrier oil” of 0 to 50 wt%, this passage does not support of the newly claimed features of a cannabinoid per se rather than the purified mixture, does not support the new delineation(s) at least two different water soluble agents, nor is this passage necessarily drawn to agglomerates of the requisite size / solubility.  Because there is no disclosure of that which is newly claimed, the claims as amended introduce new matter into the application.  Claims 9, 10, 13, 15 and 40-65 are included in this rejection because they depend from claim 1 and because they also recite agglomerates not disclosed.  Claims 42-59 and 65 are also included in this rejection because there is no disclosure of the newly claimed groups of first and second agents and the amounts thereof, there is no apparent basis for extrapolating lecithin from the disclosure of “phospholipids (e.g., soy lecithin, egg lecithin, etc.)”, and there is no disclosure of the polysorbates of claim 59 other than as Tween® (e.g., paragraphs [043]-[048]).  See also the new objection to the specification supra regarding proper usage of tradenames.  
	Claim 1 as currently amended recites a Hauser ratio of about 1.0 to 1.25.  Applicant’s apparent citation to paragraph [0085] of US 2019/0015383 at pages 8-9 of the Remarks in support of the amendment of claim 1 is acknowledged, however, this passage (also known as paragraph [083] of the as-filed specification) discloses unbounded ranges for some of the powders.  The introduction of a bounded range and the assignation of this properly to the newly claimed agglomerates is new matter.  Claims 9, 10, 13, 15 and 40-65 are included in this rejection because they depend from claim 1 and because they also recite the referenced new matter.
Claim 49 recites said maltodextrin is derived from waxy maize, wheat, tapioca, cassava or potato.  Applicant’s Remarks do not identify support for any of the newly added claims.  Applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007).  See MPEP 2163 II A.  The as-filed specification at paragraph [044] exemplifies these sources as a source of food starch, not specifically maltodextrin as newly claimed.  This is new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, 10, 13, 15 and 40-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is drawn to a water soluble agglomerated, free flowing cannabinoid powder, however, the first wherein clause states said composition … includes emulsions of cannabinoids and emulsifiers having a droplet size of between about 0.15 and 10 microns.  It is unclear how a powder can include an emulsion because a powder is by definition not an emulsion and a powder certainly does not comprise “drops”.  The specification fails to remedy the ambiguity because there is no disclosure of that which is newly claimed and because it is clear that either the emulsion as claimed is a liquid form of composition (e.g., paragraph [024] of the as-filed specification) or is a form of a composition that exists prior to drying / agglomeration (e.g., paragraphs [086]-[087]).  Claims 9, 10, 13, 15 and 40-65 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguity.  Claims 41 and 65 are also included in this rejection because they reference the emulsions and claim 1 is drawn to a powder.
	Claim 1 recites in the first wherein clause about 0.1 to 25 wt% of a purified cannabinoid mixture, however, the first wherein clause also recites emulsions of cannabinoids.  It is unclear whether these cannabinoids are intended to reference the purified cannabinoid or whether these emulsified cannabinoids are different than the purified cannabinoid mixture.  The ambiguity is compounded by item (c) which recites about 0.1 to 25 wt% cannabinoids.  Claims 9, 10, 13, 15 and 40-65 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguity.  Claims 9 and 10 are also included in this rejection because they reference the purified cannabinoid mixture and it is unclear whether claim 1 in fact requires such.  Claim 61 is included in the rejection of claim 9 because it depends from claim 9.  Claim 60 is also included in this rejection because the enumerated cannabinoids are generic (e.g., paragraph [025] of the as-filed specification) and are not part of the purified mixture wherein certain compounds are removed (e.g., paragraphs [030], [034]-[039]) and as such claim 60 compounds the ambiguity as to what is claimed.  
	Claims 15 and 65 recite medium-chain triglyceride or/and long-chain triglyceride.  Medium chain and long chain are relative terms which renders the claims indefinite. The terms “medium” or/and “long” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 63 recites a group inclusive of carnosic acid and substances that contain carnosic acid, such as rosemary extract and a group inclusive of certain vitamins, such as vitamin C.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  The phrases “substances that contain carnosic acid” and “certain vitamins” are also unclear because the group is closed to any ingredient not specified in the claim and it is unclear what substances are embraced by those that contain carnosic acid or which vitamins are “certain” to be included.  The further parenthetical “e.g.” examples render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See generally MPEP 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13, 15, 40-49, 52-54, 56, 57, 59, 60, 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2002/0127303, published September 12, 2002) in view of Pellikaan et al. (US 2010/0034888, published February 11, 2010) and Gidlow et al. (US 3,506,457, published February 25, 1965) as evidenced by Sigma “Particle size conversion table,” accessed 2022.
	Chen teach compositions comprising a fat soluble substance in a glassy carbohydrate matrix; the compositions are suitable for food compositions and for enriching sugar (title; abstract; claims).  The compositions are prepared by manufacturing an oil-in-water emulsion and converting the emulsion into a dry powder by known methods such as by spray drying (each particle same composition) (paragraphs [0016], [0019]).  The exemplary emulsions have a particle size of about 0.2 to 1.5 microns (droplet size) (Examples 1-4), as required by instant claims 41 and 65.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
	The fat soluble substance is present from about 1 to 40 wt% (paragraphs [0006]-[0007]).
	The carbohydrate matrix comprises about 30 to 95 wt% maltose (sugar) or a mixture of low-molecular weight carbohydrates such as saccharides such as sucrose or/and sugar alcohols, and, optionally, 0.1 to 50 wt% of a high molecular weight carbohydrate such as maltodextrin (polysaccharide) obtained from grain (first water soluble agent) (abstract; paragraphs [0006], [0009]-[0012]), as required by instant claims 42 and 45-49.  Regarding the source of the maltodextrin as required by claim 49, product-by-process limitations are only limited to the structure implied by the steps and absent evidence that the structure of maltodextrin is source dependent the disclosure of maltodextrin per se renders obvious claim 49.  See MPEP 2113.
	The compositions further comprise about 0.1 to 30 wt% of an emulsifier such as TWEEN 80 (polysorbate) or/and chemically modified starch (complex carbohydrate) obtainable under the name CAPSUL such as starch sodium octenyl succinate (second water soluble agent) (paragraphs [0006], [0013]; Examples 1-4), as required by instant claims 52-54, 59 and 65.
	The compositions optionally further comprise about 0.1 to 15 wt% of an antioxidant such as lecithin or/and BHT (paragraphs [0006], [0014]), as required by instants claim 13, 56, 57 and 63.  Regarding the source of the lecithin as required by claim 57, absent evidence that the structure of lecithin is source dependent the disclosure of lecithin per se renders obvious claim 57.  See MPEP 2113.
	Chen further suggest the compositions are water soluble (paragraph [0002]).  Chen do not specifically teach the compositions are more soluble in 20 ºC water than granulated sucrose as required by claim 1, however, Chen do teach the composition can be mixed directly with sugar (e.g., paragraphs [0022]-[0023], [0030]) and Chen teach the glassy matrix may comprise sucrose (e.g., Examples 1-4).  As such, it would have been obvious to one of ordinary skill in the art that the compositions of Chen are at least as soluble in water as granulated sucrose because the compositions of Chen comprise substantial amounts of sucrose or/and other highly soluble sugars.
	Regarding instant claims 15 and 65 which further limit the carrier oil, because the carrier oil need not be present (e.g., 0 wt% as set forth in claim 1), the teachings of Chen meet these limitations.
	Chen do not specify the powder comprises agglomerated, free flowing particles having a size between 75 and 850 microns, a Hauser ratio of about 1.0 to 1.25 (as described in paragraph [083]), and a moisture content of less than 5 wt%; and Chen do not specify a purified cannabinoid mixture or/and a cannabinoid as required by claim 1.
	Chen do not teach particles having a size between 150 and 650 microns as required by claims 40 and 65.
	 Chen do not teach a sugar alcohol selected from the group of claim 43 inclusive of sorbitol.
	Chen do not teach the sugar alcohol sorbitol as required by claims 44 and 65.
	Chen do not teach the cannabinoids of claim 60.
These deficiencies are made up for in the teachings of Pellikaan and Gidlow.
	Pellikaan teach a granulate having a diameter of 1 to 200 microns and containing at least 0.1 wt% of an active substance inclusive of cannabinoids inclusive of tetrahydrocannabinol (THC), at least 10 wt% of an emulsifier, and 0 to 89.9 wt% of a water-dispersible saccharide having a solubility in water of 35 ºC of at least 10 mg/mL (title; abstract; paragraphs [0024], [0031], [0036], [0055]-[0058], [0090], ; claims), as required by instant claim 60.  Exemplary saccharides include inter alia maltodextrin, sorbitol or/and sucrose (paragraph [0058]), as required by instant claims 43, 44 and 65.  The granulate is a free flowing powder (Hauser ratio less than about 1.18 as evidenced by Table 1 at page 43) (paragraph [0047]).  The granulate may contain other components such as antioxidants, preservatives, fat, wax, etc. (paragraph [0048]).  
	Gidlow teach agglomerated sugar products which are free-flowing and readily dispersible (Hauser ratio less than about 1.18 as evidenced by Table 1 at page 43) (title; abstract; column 1, lines 35-38; column 2, lines 49-66; column 3, lines 4-9; Example II; claims).  The agglomerates have a size of 4 to 100 mesh (about 4760 to 149 microns as evidenced by Sigma) (column 6, lines 4-8), as required by instant claims 40 and 65.  Agglomeration solves the problem of caking of extremely fine sugar crystals over time due to their hygroscopic nature (abstract; column 4, lines 32-41).  Only very small amounts of moisture, approximately 3% and no more than 6%, are required by accomplish agglomeration (column 4, lines 58-75; column 5, lines 35-41).  The moisture is subsequently removed; water removal strengthens and rigidifies the agglomerates (column 5, lines 42-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fat soluble substance of the compositions of Chen to comprise an active substance inclusive of cannabinoids inclusive of THC as taught by Pellikaan because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution in order to obtain a THC composition suitable for food compositions and for enriching sugar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sugar alcohol saccharides as taught by Pellikaan inclusive of sorbitol for the sugar alcohol low-molecular weight carbohydrates in the carbohydrate matrix of the compositions as taught by Chen because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dry powder compositions of Chen in view of Pellikaan comprising a fat soluble substance inclusive of cannabinoids inclusive of THC in a glassy carbohydrate matrix to take the form of free-flowing agglomerates having a size of 4 to 100 mesh (about 4760 to 149 microns) as taught by Gidlow because agglomeration solves the problem of caking of extremely fine sugar crystals over time.  There would be a reasonable expectation of success because Chen do not delimit the final form of the spray dried powders.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize / minimize the final moisture content of the agglomerated, free-flowing powder compositions of Chen in view of Pellikaan and Gidlow because Gidlow teach water removal strengthens and rigidifies the agglomerates.  It is prima facie obvious to optimize such result-effective variables within prior art conditions or through routine experimentation.  See MPEP 2144.05 II.  

Claims 9, 10, 15, 61, 64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2002/0127303, published September 12, 2002) in view of Pellikaan et al. (US 2010/0034888, published February 11, 2010) and Gidlow et al. (US 3,506,457, published February 25, 1965) as evidenced by Sigma “Particle size conversion table,” accessed 2022 as applied to claims 1, 13, 15, 40-49, 52-54, 56, 57, 59, 60, 63 and 65 above, and further in view of Friedman (WO 2018/011808, published January 18, 2018).
Claims 15 and 65 are rejected herein under a different interpretation than above in the interest of compact prosecution.

The teachings of Chen, Pellikaan and Gidlow have been described supra.
They do not teach the purified cannabinoid mixture comprises about 0.1 to 10 wt% terpenes as required by claim 9.
	They do not teach the purified cannabinoid mixture comprises CBD and THC in a weight ratio of about 20:1 to 1:20 as required by claim 10.
They do not teach an oil selected from the group of claim 15 or/and the MCT oil of claim 65.
They do not teach the terpenes of claim 61 inclusive of limonene.
They do not teach the flavoring of claims 64 inclusive of limonene.
These deficiencies are made up for in the teachings of Friedman.
Friedman teaches self-emulsifying compositions comprising cannabinoids useful as a medicament (title; abstract; claims).  The compositions comprise about 20 to 90 wt% of a cannabinoid inclusive of cannabidiol (CBD) or/and tetrahydrocannabinol (THC), about 5 to 50 wt% of a terpene inclusive of bisabolol or/and limonene, and about 5 to 50 wt% of an emulsifier inclusive of polysorbate 80 (paragraphs [0013], [0017]-[0021], [0053], [0084]-[0087]), as required by instant claims 9, 61 and 64.  The cannabinoid:terpene weight ratio is about 20:1 to 0.5:1 (paragraph [0019]), as required by instant claim 9.  The terpene may solubilize the cannabinoid (paragraphs [0019], [0052], [0087]; Table 7).  The CBD:THC weight ratio may be about 20:1 or about 1:1 (paragraph [0035]), as required by instant claim 10.  The compositions may further comprise about 0 to 70 wt% triglycerides (paragraph [0039]).  Friedman further teaches it is known to dissolved cannabinoids in triglyceride oils such as vegetable oils or capric / caprulic / triglycerides (medium-chain) (paragraph [0005]; Table 7), as required by instant claims 15 and 65.  
	Regarding claims 9, 61 and 64, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannabinoid / TCH containing fat soluble substance of the agglomerated, free-flowing powder compositions of Chen in view of Pellikaan and Gidlow to further comprise terpenes inclusive of limonene at a weight ratio of about 20:1 to 0.5:1 as taught by Friedman in order to solubilize the cannabinoid.
	Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannabinoid / THC containing fat soluble substance of the agglomerated, free-flowing powder compositions of Chen in view of Pellikaan and Gidlow to further comprise CBD in a CBD:THC weight ratio of about 20:1 or about 1:1 as taught by Friedman because such cannabinoid compositions are useful as a medicament.  
	Regarding claims 15 and 65, although the at least one carrier oil may be present at 0 wt% as set forth in claim 1 and as such the carrier oils of claims 15 and 65 may also be present at 0 wt%, in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannabinoid / THC containing fat soluble substance of the agglomerated, free-flowing powder compositions of Chen in view of Pellikaan and Gidlow to further comprise about 0 to 70 wt% triglycerides such as vegetable oils or capric / caprulic / triglycerides (medium-chain) as taught by Friedman in order to solubilize the cannabinoid.  

Claims 50, 51 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2002/0127303, published September 12, 2002) in view of Pellikaan et al. (US 2010/0034888, published February 11, 2010) and Gidlow et al. (US 3,506,457, published February 25, 1965) as evidenced by Sigma “Particle size conversion table,” accessed 2022 as applied to claims 1, 13, 15, 40-49, 52-54, 56, 57, 59, 60, 63 and 65 above, and further in view of Schou (WO 2017/202424, published November 30, 2017).
The teachings of Chen, Pellikaan and Gidlow have been described supra.
They do not teach a sugar-free sweetener as required by claim 50.
	They do not teach a sugar-free sweetener selected from the group of claim 51 inclusive of aspartame.
They do not teach the food preservatives of claim 62 inclusive of benzoates.
These deficiencies are made up for in the teachings of Schou.
Schou teaches powdered cannabinoid compositions in an orally dispensable delivery vehicle; the cannabinoids advantageously comprise THC or/and CBD (title; abstract; page 8, lines 21-22; page 9, lines 10-11 and 30-31; page 11, lines 18-19; claims).  The powdered composition comprises less than 10 wt% water (page 14, lines 24-31; page 15, lines 1-17).  Schou further teaches saccharides inclusive of monosaccharides such as fructose, disaccharides such as sucrose and mannitol (sugar alcohol), oligosaccharides such as maltodextrins and modified saccharides such as sucralose or other artificial sweeteners such as saccharin or aspartame as a water soluble excipient (page 30, lines 7-20; paragraph bridging pages 30-31), as required by instant claims 50 and 51.  Schou further teaches antioxidants inclusive of sodium benzoate and butyl-hydroxy toluene (paragraph bridging pages 39-40), as required by instant claim 60.
Regarding claims 50 and 51, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the saccharides as taught by Schou inclusive aspartame with the saccharides of Chen for use in the carbohydrate matrix of the of the agglomerated, free-flowing powder compositions of Chen in view of Pellikaan and Gidlow because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
Regarding claim 60, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the antioxidants as taught by Schou inclusive sodium benzoate with the antioxidants of Chen for use in the the agglomerated, free-flowing powder compositions of Chen in view of Pellikaan and Gidlow because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  

Claims 55 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2002/0127303, published September 12, 2002) in view of Pellikaan et al. (US 2010/0034888, published February 11, 2010) and Gidlow et al. (US 3,506,457, published February 25, 1965) as evidenced by Sigma “Particle size conversion table,” accessed 2022 as applied to claims 1, 13, 15, 40-49, 52-54, 56, 57, 59, 60, 63 and 65 above, and further in view of Silver (WO 2017/180954, published October 19, 2017) and Glatzel (US 2016/0324776, published November 10, 2016, IDS reference filed November 20, 2020).
The teachings of Chen, Pellikaan and Gidlow have been described supra.
	They do not teach gum arabic as required by claim 55.
	They do not teach cyclodextrin as required by claim 58.
These deficiencies are made up for in the teachings of Silver and Glatzel.
Silver teaches compositions wherein cannabis oil inclusive of THC or/and CBD is hydrophilic and soluble in water (title; abstract; page 6, lines 13-15; claims).  The solubility is achieved using a combination of emulsifiers inclusive of xanthan gum, guar gum, cyclodextrin, lecithin, carrageen, monoglycerides, natural emulsifiers and organic emulsifiers that are safe for ingestion by humans (page 5, lines 13-16 and 27-30; paragraph bridging pages 5-6; pages 8-15), as required by instant claim 58.  The compositions further comprise a base oil (page 6, lines 4-9; page 15).  Silver exemplifies a cannabis infused sugar (Example 3).
Glatzel teaches cannabinoid powders (title; abstract; paragraphs [0037], [0049]; claims).  Effective emulsifiers for hemp oil or/and cannabis oil in water include gum arabic, maltodextrin, alpha-cyclodextrin, carrageenan, food polysorbate and guar gum (paragraph [0047]; also [0057], [0060], [0071], [0077]), as required by instant claim 55.  
Regarding claims 55 and 58, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the emulsifiers as taught by Silver inclusive cyclodextrin and the emulsifiers as taught by Glatzel inclusive of gum arabic with the emulsifiers of Chen for use in the agglomerated, free-flowing powder compositions of Chen in view of Pellikaan and Gidlow because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06. 

Response to Arguments and Declarations
Applicant's arguments and the two 132 Declarations have been considered but are substantially moot in light of the new grounds of rejection necessitated by Applicant’s amendments.  Applicant is reminded [m]any of the difficulties encountered in the prosecution of patent applications after the first final rejection may be alleviated if each Applicant includes, at the time of filing or no later than the first reply, claims varying from the broadest to which he or she believes he or she is entitled to the most detailed that he or she is willing to accept.
	With regard to the allegations of comparative data in the Woelfel Declaration (Remarks, page 10), it is not seen where the Declaration introduces data, comparative or otherwise.  The Declarant’s opinions are acknowledged, however, the Declarant’s opinions are not persuasive with regard to the previous grounds of rejection over the previously examined claims and are substantially moot with regard to the new grounds of rejection necessitated by the submission of substantially amended and new claims.  To the extent that the Declarant alleges a problem of water soluble THC, the Declarant is advised that the art of record and the art newly applied infra evidences the contrary.  The Declarant’s characterization of RIPPLE (e.g., items 28-31) is acknowledged but as there is no disclosure of the composition of RIPPLE and specifically there is no indication of how the composition of RIPPLE is related to the broad genus of compositions previously and newly claimed.  The alleged success of RIPPLE lacks nexus with that which is claimed.   See generally MPEP 716 for information regarding Declarations.
	With regard to the allegations of undue experimentation and unexpected results as set forth in the Woelfel Declaration (Remarks, page 10; Declaration, items 52-53), the Declarant is advised that “undue experimentation” is a factor in the enablement inquiry (see, e.g., MPEP 2164) and “unexpected results” must be unexpected in comparison to the prior art in a manner commensurate in scope with that which is claimed (see, e.g., MPEP 716.02).  It is not seen where any of the previously examined claims were rejected for lack of enablement and as such allegations of undue experimentation are moot.  It is also not seen how the proffered absorption study (e.g., Figures at page 11 of the Declaration) are relevant because (1) none of the examined claims are drawn to methods of treatment and (2) item 28 of the Declaration states CALIPER “just contains CBD” which is presumably not the “purified cannabinoid blend” disclosed in the as-filed specification and is certainly not the composition newly claimed.
	With regard to the exhibits A-L appended to the Woelfel Declaration, it is not seen how any of the appended micrographs are germane to the generic compositions claimed. 
	With regard to the allegations of commercial success and of unexpected and superior results of the Singer Declaration (Remarks, page 10), Declarant’s opinions are acknowledged, however, the Declarant’s opinions are not persuasive with regard to the previous grounds of rejections over the previously examined claims and are substantially moot with regard to the new grounds of rejection necessitated by the submission of substantially amended and new claims.  To the extent that the Declarant alleges commercial success of the RIPPLE product, as the claims are not drawn to this product nor it is clear even if this product falls within the very broad scope of the compositions claimed, it cannot be credited that the allegations of product dominance outweigh any finding of prima facie obviousness for that which has been and is actually claimed.  See generally MPEP 716.03.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goldstein et al. (WO 2016/186735) teach homogenous cannabis compositions inclusive of powders or crystalline forms, the compositions comprise a cannabinoid, a surfactant and an oil (title; abstract; claims).  
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619